Citation Nr: 0114307	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  00-17 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1955 to 
December 1958.

This case comes to the Board of Veterans' Appeals (Board) 
from a May 1999 RO decision which denied service connection 
for sinusitis and a low back disability, and denied 
entitlement to a TDIU rating.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

As noted above, the VCAA revised section 5103 to impose on 
VA, upon receipt of a complete or substantially complete 
application, a duty to notify the claimant of any 
information, and any medical or lay evidence, not already 
submitted that is necessary to substantiate the claim.  Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. § 5103).  As part of that 
notice, the Secretary shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, the Secretary will 
attempt to obtain on behalf of the claimant.  This has not 
been accomplished.   

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that the RO has 
made repeated unsuccessful attempts to obtain the veteran's 
service medical records.  The National Personnel Records 
Center (NPRC) has twice stated that they are unavailable, 
having been destroyed in the 1973 fire at the NPRC.  A 
January 1999 report of contact shows that in August 1998, the 
RO received morning reports and treatment notes from the 
NPRC.  Such records are described in the May 1999 RO 
decision, yet they are not in the claims file.  Such should 
be obtained.  

Moreover, by a memorandum dated in December 1998, the NPRC 
stated that the RO should forward the veteran's separation 
document.  It does not appear that this has been done.  The 
Board finds that the RO should make an additional attempt to 
obtain any available service medical records.  In this 
regard, the Board notes that § 5103A(c)(1) of the VCAA 
provides that the VA shall assist the veteran by obtaining 
his service medical records, and that § 5103A(a)(3) of the 
VCAA provides that whenever the VA attempts to obtain records 
from a federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A).

Similarly, the Board notes that although the veteran receives 
disability benefits from the Social Security Administration 
(SSA), the decision awarding such benefits, with supporting 
medical records, is not of record and must be obtained.  Id.  
By a letter dated in April 1999, a representative from the 
SSA stated that the claims folder currently under his 
office's jurisdiction did not contain the relevant records.  
The Board finds that the RO should make another attempt to 
obtain such records.

A July 1998 VA outpatient treatment record shows that the 
veteran has been diagnosed with degenerative joint disease 
and spinal stenosis.  If competent evidence is submitted that 
this disability may be associated with military service, the 
RO should schedule the veteran for a VA orthopedic 
examination to determine the etiology of all current low back 
disabilities.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

With respect to the veteran's claim for service connection 
for sinusitis, the Board notes that there is no medical 
evidence of current sinusitis.  The veteran is advised that 
he must submit competent evidence that he has such disability 
or persistent or recurrent symptoms of the disability, and 
that such disability or symptoms may be associated with his 
active service.  If the veteran submits such evidence, the RO 
should schedule him for a VA ear, nose and throat (ENT) 
examination to determine the etiology of any current 
sinusitis.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A).

The appellant is advised that he may submit pertinent lay 
statements and medical records.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified at 
38 U.S.C. § 5103).  In this regard, the Board notes that the 
RO has attempted to obtain private medical records from 
several physicians identified by the veteran.  Replies from 
the offices of Drs. Kaplan, Patricio, Lippman, Applefeld, 
Mulliken, and Fahey reflect that no medical records are 
available relating to the veteran.  Dr. Corvera's office has 
supplied medical records relating to another patient, and 
thus the Board finds that another attempt should be made to 
obtain the veteran's medical records from Dr. Corvera.  
Moreover, by a letter dated in June 1998, the RO attempted to 
obtain medical records from Dr. Miller.  No response has been 
received.  Another attempt should be made.  If these records 
cannot be obtained, the veteran should be advised of this 
fact.  He is then encouraged to attempt to obtain these 
records on his own.  

The Board also notes that the veteran has reported treatment 
by Dr. Gaskins.  By a letter to the veteran dated in August 
1998, the RO requested a current address for Dr. Gaskins; the 
veteran has not replied to this letter.  The veteran should 
be given another opportunity to provide a current address for 
Dr. Gaskins.  If such is provided, the RO should attempt to 
obtain medical records from Dr. Gaskins.  If these records 
cannot be obtained, the veteran should be advised of this 
fact.  He is then encouraged to attempt to obtain these 
records on his own.  

Finally, the Board notes that in August 1998, the veteran 
reported that in August 1979, he received medical treatment 
for a back condition at a veteran's hospital in Durham North 
Carolina.  The veteran should be asked to clarify whether 
this was a VA or private facility, and the RO should attempt 
to obtain medical records of such treatment.  If these 
records cannot be obtained, the veteran should be advised of 
this fact.  He is then encouraged to attempt to obtain these 
records on his own. 

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should make another attempt to 
obtain any available service medical 
records.  Contact should be made with all 
possible repositories of the records, 
including the NPRC.  The veteran's 
separation document should be included 
with the request.

3.  The RO should associate with the 
claims folder the morning reports and 
treatment notes pertaining to the veteran 
as mentioned in a January 1999 Report of 
Contact.

4.  If the service medical records cannot 
be obtained, the RO should contact the 
appellant and advise him that he can 
submit alternate evidence to support his 
contention that service connection is 
warranted for the disabilities at issue.  
This evidence may take the following 
forms.  However, the appellant may submit 
any other evidence he finds appropriate:  
statements from service medical 
personnel, "buddy" certificates or 
affidavits, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated, especially soon after 
discharge, letters written during 
service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  

5.  The RO should contact the SSA and 
make another attempt to obtain the SSA 
decision which awarded disability 
benefits to the veteran, with all 
supporting records.

6.  The RO should instruct the veteran to 
prepare a detailed list (names, 
addresses, dates) of all VA and non-VA 
medical providers who have examined or 
treated him for sinusitis or a low back 
disability since discharge from service.  
The RO should directly contact all 
identified medical providers and obtain 
copies of all relevant medical records 
that are not already on file.  

In particular, the RO should attempt to 
obtain private medical records from Drs. 
Corvera and Miller.  The veteran should 
be asked to provide a current address for 
Dr. Gaskins, and to identify the Durham, 
North Carolina veteran's hospital where 
he was treated in August 1979.  If the 
veteran provides this information, the RO 
should attempt to obtain the relevant 
medical records.  If the VA cannot obtain 
these records, the veteran should be 
notified and given the opportunity to 
obtain them on his own.

7.  The veteran should also be asked to 
submit any additional medical records he 
may have in his possession (including 
service medical records), and to submit 
pertinent lay statements.  The RO must 
inform the veteran what evidence is 
needed to substantiate his claim, what 
evidence the VA will obtain and what 
evidence he has to submit. 

8.  The RO should determine whether an 
examination is necessary to make a 
decision on the veteran's claim.  
Reference should be made to the VCAA and 
any regulations which may be issued.  If 
so, the RO should schedule the veteran 
for a VA orthopedic examination to 
determine the etiology of any current low 
back disability.  The examiner should be 
asked whether it is at least as likely as 
not that any current low back disability 
had its onset in or is otherwise related 
to service or whether any arthritis of 
the low back was manifested to a 
compensable degree within one year 
postservice.  The examiner should also 
render an opinion as to the effect of any 
currently diagnosed back disability on 
the veteran's ability to be gainfully 
employed.  Age is not for consideration 
in this determination.

All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report. 

9.  If the veteran submits competent 
evidence of current sinusitis and 
evidence that the disability might be 
associated with his active service, the 
RO should schedule him for a VA ENT 
examination to determine the etiology of 
any current sinusitis.  The examiner 
should be asked whether it is at least as 
likely as not that any current sinusitis 
had its onset in or is otherwise related 
to service.  The examiner should also 
discuss the effect of any sinusitis on 
the veteran's ability to be gainfully 
employed.  Age is not a factor in this 
consideration.

All indicated tests and studies should be 
accomplished, and the claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner should 
indicate in the examination report that 
the claims folder has been reviewed.  All 
clinical findings must be reported in 
detail in the examination report. 

10.  After ensuring that the foregoing 
development has been completed, the RO 
should review the claims for entitlement 
to service connection for sinusitis and a 
low back disability, and for a TDIU 
rating.  If the claims are denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case, and given an opportunity to 
respond, before the case is returned to 
the Board.  If the veteran fails to 
appear for any scheduled examination, the 
letters notifying him of the place, date 
and time of the examination and the 
address to which it was sent should be 
included in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




